Exhibit 10.1

COCA-COLA ENTERPRISES, INC.

DEFERRED COMPENSATION PLAN

FOR

NONEMPLOYEE DIRECTORS

1. Purpose. The purpose of this Deferred Compensation Plan for Nonemployee
Directors (the “Plan”) is to provide certain members of the board of directors
of Coca-Cola Enterprises, Inc. (the “Company”) with quarterly awards of deferred
stock units and a vehicle for the voluntary deferral of all or a portion of
their compensation as a Director. This Plan is a continuation of the Coca-Cola
Enterprises Inc. Deferred Compensation Plan for Nonemployee Directors (the
“Prior Directors Plan”), the liabilities of which will be transferred to
International CCE Inc. prior to the closing of the transaction contemplated by
the Business Separation and Merger Agreement by and between Coca-Cola
Enterprises Inc., International CCE Inc., The Coca-Cola Company, and Cobalt
Subsidiary LLC dated February 25, 2010 (referred to herein as the “Merger”). As
of the Merger, International CCE Inc. will be renamed Coca-Cola Enterprises,
Inc.

2. Effective Date; Expiration. The Plan shall be effective upon the transfer of
the liabilities under the Prior Directors Plan to International CCE Inc., which
is expected to occur on October 2, 2010. This Plan restates and supersedes the
Deferred Compensation Plan for Nonemployee Directors previously adopted by
International CCE Inc., which shall have no further force or effect. This Plan
shall expire on October 1, 2020 unless terminated earlier in accordance with
Section 14.

3. Eligibility. All members of the board of directors of the Company who are not
employees of the Company or of any subsidiary of the Company (“Directors”) shall
be eligible to participate in the Plan. Eligible Directors are referred to
herein as “Participants.” For the avoidance of doubt, a Participant who is a
former Director shall not be entitled to Deferred Stock Unit Awards or to make
Voluntary Deferrals pursuant to Sections 4 and 5.

4. Deferred Stock Unit Awards. Participants shall receive “Deferred Stock Unit
Awards” pursuant to this Section 4.

(a) Quarterly Deferred Stock Unit Awards. Beginning January 1, 2011, effective
as of the first day of each calendar quarter, each Participant shall receive a
credit of $30,000 to his or her Deferred Stock Unit Account.

(b) 2010 Deferred Stock Unit Awards. Effective as of November 5, 2010, each
Participant shall receive a credit to his or her Deferred Stock Unit Account
equal to $30,000 multiplied by the number of full or partial calendar quarters
in 2010 during which the Participant was a director of the Company.



--------------------------------------------------------------------------------

5. Voluntary Deferral of Compensation.

(a) Amount of Voluntary Deferral. A Participant may elect to defer receipt of
all or a specified portion of his or her cash compensation receivable for
service as a Director of the Company (“Compensation”), but not any non-cash
compensation or expense reimbursement. Deferrals under this Section 5 shall be
known as “Voluntary Deferrals.”

(b) Manner of Electing Voluntary Deferral. A Participant shall elect to make a
Voluntary Deferral by giving notice to the Company, in the manner specified by
the Company, of the following:

 

  (i) the amount of the Voluntary Deferral, expressed as a percentage of
Compensation; and

 

  (ii) what percentage, if any, of Voluntary Deferrals shall be credited to the
Stock Account.

(c) Time of Election. Elections with respect to Voluntary Deferrals may be made
at the following times:

 

  (i) A nominee for election for Director (who is not at the time of nomination
a sitting Director) may elect a Voluntary Deferral any time before election to
the Board or within 30 days after election to the Board. Such Voluntary Deferral
election shall be effective only with respect to Compensation paid for services
performed after the date of the election. This Section 5(c) shall not apply to
any Director who is already a Director on the date of the Merger.

 

  (ii) A sitting Director who has never elected to make a Voluntary Deferral or
who previously discontinued an election may elect to make a Voluntary Deferral
at any time during the year. Such Voluntary Deferral election shall not,
however, be effective until January 1 of the following year.

(d) Change in, or Discontinuance of, Voluntary Deferral Election. A Participant
may elect to change or discontinue a prior election with respect to his or her
Voluntary Deferral by making a new election, but such election shall not be
effective until January 1 of the following year.

(e) Term of Election. Unless changed or discontinued pursuant to Section 5(d)
above, a Voluntary Deferral election shall continue in effect until a
Participant’s separation from service as a Director.

 

2



--------------------------------------------------------------------------------

(f) Prior Directors Plan Elections. Any Voluntary Deferral elections made under
the Prior Directors Plan shall continue in effect under this Plan, subject
Sections 5(d) and (e).

6. Deferred Compensation Accounts. The Company shall establish on its books and
records deferred compensation accounts for each Participant, as provided below.

(a) Cash Credit Account. Except to the extent that a Participant elects
otherwise, all Voluntary Deferrals shall be credited to the Participant’s Cash
Credit Account. At the end of each calendar quarter or, if applicable, initial
or terminal portion of a calendar quarter, such Cash Credit Account shall be
credited with interest, at the prime lending rate of SunTrust Bank, Atlanta in
effect as of such date (the “Interest Equivalents”), upon the average daily
balance in the Cash Credit Account during such calendar quarter or portion
thereof.

(b) Stock Account.

 

  (i) To the extent specified by the Participant’s election, Voluntary Deferrals
shall be credited to the Participant’s Stock Account.

 

  (ii) As of the last day of each calendar quarter, the Company shall credit to
the Stock Account that number of phantom stock units, if any, that is equal to
the number of whole and fractional shares of common stock of the Company that
could be purchased with an amount equal to the Voluntary Deferrals made for such
calendar quarter and for which a Stock Account election is in effect. The amount
credited shall be determined on the basis of the closing market price at which a
share of common stock of the Company sold on the last trading day of such
calendar quarter, as reported on the New York Stock Exchange Composite
Transactions listing.

 

  (iii) The phantom stock units held in a Participant’s Stock Account shall be
credited with “Hypothetical Dividends” equal to dividends actually paid on
shares of the Company’s common stock, determined as if the number of phantom
stock units credited to the Participant’s Stock Account were actual shares of
common stock on the record date of such dividend. Hypothetical Dividends for a
calendar quarter shall be accumulated without interest and credited to a
Participant’s Stock Account as phantom stock units on the last day of the
calendar quarter in which the applicable record date occurs in the same manner
as Voluntary Deferrals, as described in Section 6(b)(ii) above.

 

  (iv)

Unless otherwise directed by the Participant before December 31, 2010, the
Company shall, as of December 31, 2010, credit to each active Participant’s
Stock Account that number of phantom stock units, if any, that is equal to the
number of whole and fractional shares of common stock of the Company that could
be purchased with an amount equal to the

 

3



--------------------------------------------------------------------------------

 

December 31, 2010 balance of his or her Cash Credit Account. The amount credited
shall be determined on the basis of the closing market price at which a share of
common stock of the Company sold on the last trading day of 2010, as reported on
the New York Stock Exchange Composite Transactions listing. Upon such
conversion, the balance of the Participant’s Cash Credit Account will be reduced
to $0.

(c) Deferred Stock Unit Account.

 

  (i) Deferred Stock Unit Awards shall be credited to the Participant’s Deferred
Stock Unit Account.

 

  (ii) As of the first day of each calendar quarter, the Company shall credit to
the Deferred Stock Unit Account that number of phantom stock units that is equal
to the number of whole and fractional shares of common stock of the Company that
could be purchased with an amount equal to the value of the Deferred Stock Unit
Awards made as of such day. The amount credited shall be determined on the basis
of the closing market price at which a share of common stock of the Company sold
on the last trading day of the preceding calendar quarter, as reported on the
New York Stock Exchange Composite Transactions listing. For the avoidance of
doubt, the Deferred Stock Unit Award referred to in Section 4(b) shall be
credited to the Deferred Stock Unit Account as of November 5, 2010, rather than
as of the first day of a calendar quarter, on the basis of the closing stock
price on November 5, 2010.

 

  (iii) The phantom stock units held in a Participant’s Deferred Stock Unit
Account shall be credited with “Hypothetical Dividends” equal to dividends
actually paid on shares of the Company’s common stock, determined as if the
number of phantom stock units credited to the Participant’s Deferred Stock Unit
Account were actual shares of common stock on the record date of such dividend.
Hypothetical Dividends for a calendar quarter shall be accumulated without
interest and credited to a Participant’s Deferred Stock Unit Account as phantom
stock units on the last day of the calendar quarter in which the applicable
record date occurs in the same manner as Deferred Stock Unit Awards, as
described in Section 6(c)(ii) above.

 

  (iv)

Notwithstanding the foregoing, each Participant may elect on a one-time basis,
at the time and in the manner specified by the Company, for Hypothetical
Dividends credited with respect to the Participant’s Deferred Stock Unit Account
to be credited to the Participant’s Cash Credit Account instead of the Deferred
Stock Unit Account. If a Participant makes such an election, Hypothetical
Dividends for the calendar quarter shall be credited to the Participant’s Cash
Credit Account on the last day

 

4



--------------------------------------------------------------------------------

 

of each calendar quarter in the same manner as Voluntary Deferrals described in
Section 6(a) above. In the absence of such an election, Hypothetical Dividends
shall be credited to the Deferred Stock Unit Account as described in
Section 6(c)(iii) above.

 

  (v) The Deferred Stock Unit Account shall include any liabilities for
outstanding deferred stock units awarded by the Company and held by Participants
immediately following the Merger (“Transferred Deferred Stock Units”). This Plan
authorizes for issuance 250,000 shares of the Company’s common stock from its
treasury shares to satisfy the Company’s obligation with respect to such
Transferred Deferred Stock Units.

Notwithstanding the foregoing, any hypothetical dividends with respect to
Transferred Deferred Stock Units that have accrued as of the date of the Merger
shall continue to be held uninvested under this Plan until December 31, 2010. As
of such date, either (i) such amounts shall be credited to the Deferred Stock
Unit Account in the same manner as Hypothetical Dividends as provided in
Section 6(c)(iii), or (ii) if the Participant has made a one-time election under
Section 6(c)(iv) for Hypothetical Dividends to be credited to his or her Cash
Credit Account, then such amounts shall be credited to the Cash Credit Account
in the same manner as Hypothetical Dividends as provided in Section 6(c)(iv).

(d) Accounts Transferred from Prior Directors Plan. The Accounts described in
this Section 6 shall include any liabilities under the Prior Directors Plan
assumed by the Company, and such amounts shall be credited to the corresponding
Account in this Plan (i.e., the Cash Credit Account or the Stock Account).
Notwithstanding the foregoing, any transferred amounts that are held in the
dividend account under the Prior Directors Plan shall continue to be held
uninvested under this Plan until December 31, 2010. As of such date, such
amounts shall be credited to the Stock Account in the same manner as
Hypothetical Dividends as provided in Section 6(b)(iii).

(e) Risk of Forfeiture for Certain Accruals under the Deferred Stock Unit
Account. Notwithstanding any other provision to the contrary, all phantom stock
units credited to the Deferred Stock Unit Account after November 1, 2010
(including any phantom stock units attributable to the Hypothetical Dividends on
such phantom stock units) shall be forfeited in the event the Participant is
removed from the Board of Directors of the Company for Cause though action taken
by a majority of the members of such board that have served on the Board for a
period of at least twelve months.

Solely for purposes of this Section 6(e), “Cause” means (i) willful or gross
misconduct by the Participant that is materially detrimental to the Company,

 

5



--------------------------------------------------------------------------------

including but not limited to a willful violation of the Company’s trading
policy, (ii) acts of personal dishonesty or fraud by the Participant toward the
Company, (iii) the Participant’s conviction of a felony, except for a conviction
related to vicarious liability based solely on his or her position with the
Company, provided that the Participant had no involvement in actions leading to
such liability or had acted upon the advice of the counsel to the Board of
Directors, or (iv) the Participant’s refusal to cooperate in an investigation of
the Board of Directors.

7. Value of Deferred Compensation Accounts. A Participant’s Cash Credit Account,
Stock Account, and Deferred Stock Unit Account (and, until transferred to the
Cash Credit Account, Stock Account, or Deferred Stock Unit Account as of
December 31, 2010, the Participant’s accrued dividends referred to in Sections
6(c)(v) and 6(d)) shall be referred to collectively as his or her “Accounts.”
The value of each Participant’s Accounts at any given time shall consist of the
total balance of all such Accounts. As promptly as practicable following the
close of each calendar year, a statement will be sent to each Participant as to
the balance in the Participant’s Accounts as of the end of such year, including
the number of phantom stock units credited to the Stock Account and Deferred
Stock Unit Account and the value of such units, based upon the closing market
price at which a share of common stock of the Company sold on the last trading
day of such calendar year, as reported on the New York Stock Exchange Composite
Transactions listing.

8. Payment of Deferred Compensation.

(a) Medium of Payment. Payments from the Stock Account and Deferred Stock Unit
Account will be made in whole shares of the Company’s common stock, and any
fractional shares held in such accounts shall be paid in cash. Such payment
shall also include any Hypothetical Dividends accrued for the calendar quarter
of the distribution that have not yet been credited to the Stock Account and/or
Deferred Stock Unit Account, and any such amounts shall be paid in cash.
Fractional shares will be converted to cash on the basis of the closing market
price at which a share of common stock of the Company sold on the trading day
immediately preceding the distribution date, as reported on the New York Stock
Exchange Composite Transactions listing. Payments from the Cash Credit Account
shall be paid in cash and shall include an amount equal to any Interest
Equivalents that have accrued through the date immediately preceding the date
such payments are made.

(b) Time and Manner of Payment. A Participant’s Accounts shall be paid in the
following time and manner.

 

  (i) A Participant’s Stock Account and Cash Credit Account that is attributable
to Voluntary Deferrals shall, in the case of a Participant who had a Voluntary
Deferral election in effect under the Prior Directors Plan, be paid at the time
and in the manner that such accounts were scheduled to be paid under the Prior
Directors Plan. If a Participant did not have a Voluntary Deferral election in
effect under the Prior Directors Plan (including, without limitation, an
individual who becomes a director of the Company after the Merger), the
Participant’s Accounts shall be paid in a lump sum upon the Participant’s
separation from service.

 

6



--------------------------------------------------------------------------------

  (ii) A Participant’s Deferred Stock Unit Account and Cash Credit Account that
is not attributable to Voluntary Deferrals shall be paid in a lump sum upon the
Participant’s separation from service.

 

  (iii) For purposes of this Section 8(b), the portion of the Cash Credit
Account that arises from credits of Hypothetical Dividends and Interest
Equivalents on Voluntary Deferrals shall be treated as attributable to such
Voluntary Deferrals.

 

  (iv) A Participant may not modify the time and form of payment specified in
this Section 8(b).

9. Amount Payable on Death. In the event of a Participant’s death, prior to a
total distribution of his or her Accounts, the balance in such Accounts
(including Interest Equivalents in relation to the elapsed portion of the year
of death and Hypothetical Dividends accrued for the calendar quarter of the
distribution that have not yet been credited to the Stock Account and/or
Deferred Stock Unit Account) shall be determined as of the date of death, and
the balance shall be paid in a single lump sum as soon as reasonably possible
thereafter to the beneficiary or beneficiaries previously designated by the
Participant. Any such designation shall be in writing and delivered to the
Secretary of the Company or the Office of the General Counsel and may be changed
by a later-dated designation. If there is no designation in effect, the balance
of the Participant’s Accounts shall be paid to his or her estate. A
Participant’s beneficiary designation under the Prior Directors Plan shall
continue in effect under this Plan and shall apply to all of the Participant’s
Accounts under this Plan unless changed by the Participant pursuant to this
Section 9.

10. Unfunded Promise to Pay; No Segregation of Funds or Assets. The right of a
Participant to receive any unpaid portion of the Participant’s Accounts shall be
an unsecured claim against the general assets of the Company. Neither anything
contained in the Plan nor the establishment or maintenance of the Cash Credit
Account, the Stock Account, or the Deferred Stock Unit Account shall require the
segregation of any assets of the Company or any type of funding by the Company
of such Accounts or the amounts payable therefrom, it being the intention of the
parties that the Plan be an unfunded arrangement for federal income tax
purposes. No Participant shall have any rights to or interest in any specific
assets or shares of common stock of the Company by reason of the Plan, and his
or her only rights to enforce payment of the obligations of the Company
hereunder shall be those of a general creditor of the Company. It is further
understood that the phantom stock units credited to the Stock Account or
Deferred Stock Unit Account shall be only a means for measuring the amount of
deferred compensation payable under the Plan and shall not constitute or
represent outstanding shares of common stock of the Company for any purpose.

 

7



--------------------------------------------------------------------------------

11. Changes in Capitalization. The number of phantom stock units credited to
each Participant’s Stock Account and Deferred Stock Unit Account shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of common stock of the Company resulting from a
subdivision or combination of shares or the payment of a stock dividend in
shares of common stock of the Company to holders of outstanding shares or any
other increase or decrease in the number of such shares effected without receipt
of consideration by the Company. Appropriate adjustments shall also be made to
reflect any recapitalization, reclassification of shares or reorganization
affecting the capital structure of the Company. In the event of a merger or
consolidation in which the Company is not the surviving corporation or in which
the Company survives only as a subsidiary of another corporation, and in such
transaction the holders of common stock of the Company become entitled to
receive shares of stock or securities of the surviving corporation, except as
otherwise set forth in the transaction agreements giving effect to such
transaction, the Participant’s Stock Account and Deferred Stock Unit Account
shall be credited with that number of hypothetical shares of securities of the
surviving corporation that would be exchanged for the shares of common stock of
the Company in such transaction if they had been outstanding shares, and any
cash or other consideration that would be receivable if such shares had been
outstanding shall be credited to the Participant’s Cash Credit Account.

12. Nonassignability. The right of a Participant to receive any unpaid portion
of the Participant’s Accounts shall not be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation.

13. Administration. This Plan shall be administered by the Board of Directors or
a committee designated by the Board, which shall have the authority to adopt
rules and regulations for carrying out the Plan and to interpret, construe and
implement the provisions thereof. The Plan is intended to be and at all times
shall be interpreted and administered so as to comply with Internal Revenue Code
Section 409A. Any references to “separation from service” shall be interpreted
as a “separation from service” within the meaning of Section 409A and the
regulations thereunder. Each Participant shall be solely responsible for the tax
consequences arising from participation in the Plan, whether under Section 409A
or any other applicable provision of any jurisdiction’s tax laws. The Company’s
General Counsel shall have the authority to adopt such modifications,
procedures, and subplans under this Plan as may be necessary or desirable to
comply with the laws, regulations, compensation practices and tax and accounting
principles of the countries in which Participants reside or of which
Participants are citizens in a manner that meets the objectives of the Plan.

14. Amendment and Termination. This Plan may be amended or modified at any time
by the Board of Directors of the Company; provided, however, that no such
amendment or modification shall, without the consent of a Participant, adversely
affect such Participant’s rights with respect to amounts theretofore accrued to
the Participant’s Accounts. The Plan may be terminated and Accounts distributed
to Participants in accordance with and subject to the rules of Treas. Reg.
§1.409A-3(j)(4)(ix) and any generally applicable guidance issued by the Internal
Revenue Service permitting such termination and distribution; provided, however,
that no such termination shall, without the consent of a Participant, adversely
affect such Participant’s rights with respect to amounts theretofore accrued to
the Participant’s Accounts.

 

8